OPINION OF THE COURT
Per Curiam.
Respondent Samuel R. Bautista was admitted to the practice of law in the State of New York by the Third Judicial Department on July 13, 1982. His last known business address, listed in June 2007, was within the First Judicial Department, and accordingly, this Court maintains jurisdiction over him.
By order dated October 7, 2010 (78 AD3d 75 [2010]), this Court suspended respondent from the practice of law in this state on the grounds of failure to cooperate with the Committee’s investigation into two complaints of professional misconduct (22 NYCRR 603.4 [e] [1] [i]), one claiming that respondent neglected an immigration legal matter, the second, alleging neglect of an immigration matter as well as wrongful use of the client’s identity to take out $150,000 in loans, lease an automobile, and obtain a credit card.
The Committee now seeks an order disbarring respondent on the ground that he has been suspended pursuant to 22 NYCRR 603.4 (e) (1) (i) and has failed to appear or apply in writing for a hearing or reinstatement for a period of six months after the date of the interim suspension, as provided in 22 NYCRR 603.4 (g).
Since more than six months have elapsed since the date of this Court’s suspension order, and respondent has neither appeared nor applied for a hearing or reinstatement, the Committee’s motion for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted (Matter of Fletcher, 70 AD3d 63 [2009]; Matter of Kennedy, 55 AD3d 169 [2008]; Matter of Benzing, 51 AD3d 236 [2008]; Matter of Ryans, 46 AD3d 71 [2007]), and respondent’s name stricken from the roll of attorneys in the State of New York.
Mazzarelli, J.E, Saxe, DeGrasse, Freedman and ManzanetDaniels, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.